        Case 8:19-cv-01351-JVS-DFM Document 13 Filed 07/30/19 Page 1 of 3 Page ID #:92
 Name and address:
 Richard S.J. Hung (SBN 197425)
 RHung@mofo.com
 Bita Rahebi (SBN 209351)
 BRahebi@mofo.com
 MORRISON & FOERSTER LLP
 425 Market Street
 San Francisco, California 94105-2482
 T: (415) 268-7000; F: (415) 268-7522

                                          UNITED STATES DISTRICT COURT
                                         CENTRAL DISTRICT OF CALIFORNIA
LOUIS A. COFFELT, JR.                                             CASE NUMBER:

                                                                                   SACV 19-1351-JVS-DFM
                                                   PLAINTIFF(S)
                               v.

ANDREW ANAGNOST, PASCAL W. DI FRONZO,
AUTODESK, INC., SONY PICTURES etc., et al.,                                    NOTICE OF APPEARANCE OR
                                                                               WITHDRAWAL OF COUNSEL
                                                 DEFENDANT(S)

                                                      INSTRUCTIONS
Appearance of Counsel:
Attorneys may use this form to enter an appearance in a case, or to update the docket of a case to reflect a prior
appearance. To do so, complete Sections I, II, and IV of this form, then file and serve the form in the case. (Using an
attorney's CM/ECF login and password to file this form will expedite the addition of that attorney to the docket as counsel
of record.)
Withdrawal of Counsel:
This form may be used to terminate an attorney's status as counsel of record for a party in three situations: (1) the
attorney being terminated has already been relieved by the Court, but the docket does not yet reflect that fact; (2) at least
one member of the attorney's firm or agency will continue to represent that party and the withdrawing attorney is not the
only member of the Bar of this Court representing that party; or (3) the represented party has been dismissed from the
case, but the attorneys are still receiving notices of electronic filing. For any of these situations, complete Sections I, III,
and IV of this form, then file and serve the form in the case.
Note: In situations not covered above, attorneys seeking to withdraw from a case must first obtain permission from the
Court. In such circumstances, attorneys should complete and file a "Request for Approval of Substitution or Withdrawal of
Counsel" (Form G-01) rather than this "Notice of Appearance or Withdrawal of Counsel" (Form G-123). See Form G-01 for
further information.
SECTION I - IDENTIFYING INFORMATION
Please complete the following information for the attorney you wish to add or remove (if removing an attorney, provide the
information as it currently appears on the docket; if appearing pro hac vice, enter "PHV" in the field for "CA Bar Number"):

Name: Rose S. Lee                                                                  CA Bar Number: 294658
Firm or agency: Morrison & Foerster LLP
Address: 707 Wilshire Boulevard, Los Angeles, California 90017-3543

Telephone Number: (213) 892-5200                                    Fax Number:      (213) 892-5454
Email: RoseLee@mofo.com
Counsel of record for the following party or parties: Defendants Andrew Anagnost, Pascal W. Di Fronzo, and
Autodesk, Inc.



G-123 (9/17)                            NOTICE OF APPEARANCE OR WITHDRAWAL OF COUNSEL                                   Page 1 of 2
        Case 8:19-cv-01351-JVS-DFM Document 13 Filed 07/30/19 Page 2 of 3 Page ID #:93

SECTION II - TO ADD AN ATTORNEY TO THE DOCKET
Please select one of the following options:
        The attorney listed above has already appeared as counsel of record in this case and should have been added to the
        docket. The date of the attorney's first appearance in this case:                           .
        The filing of this form constitutes the first appearance in this case of the attorney listed above. Other members of
        this attorney's firm or agency have previously appeared in the case.
        The filing of this form constitutes the first appearance in this case of the attorney listed above. No other members
        of this attorney's firm or agency have previously appeared in the case.
        By order of the court dated _____________________ in case number ________________________ (see attached
        copy), the attorney listed above may appear in this case without applying for admission to practice pro hac vice.
        This case was transferred to this district by the Judicial Panel on Multidistrict Litigation ("JPML") pursuant to 28
        U.S.C. § 1407 from the _______________ District of ____________________, where it was assigned case number
        ____________________. The attorney listed above is counsel of record in this case in the transferee district, and is
        permitted by the rules of the JPML to continue to represent his or her client in this district without applying for
        admission to practice pro hac vice and without the appointment of local counsel.
        On ______________________, the attorney listed above was granted permission to appear in this case pro hac vice
        before the Bankruptcy Court, and L.Bankr.R. 8 authorizes the continuation of that representation in this case before
        the District Court.
In addition, if this is a criminal case, please check the applicable box below. The attorney listed above is:
               USAO     FPDO        CJA Appointment          Pro Bono        Retained


SECTION III - TO REMOVE AN ATTORNEY FROM THE DOCKET
Notices of Electronic Filing will be terminated. Please select one of the following options:

        The attorney named above has already been relieved by the Court as counsel of record in this case and should
        have been removed from the docket. Date of the order relieving this attorney:                                .

        Please remove the attorney named above from the docket of this case; at least one member of the firm or agency
        named above, and at least one member of the Bar of this Court, will continue to serve as counsel of record for the
        party or parties indicated.
        (Note: if you are removing yourself from the docket of this case as a result of separating from a firm or agency, you
        should consult Local Rules 5-4.8.1 and 83-2.4 and Form G-06 (“Notice of Change of Attorney Business or Contact
        Information”), concerning your obligations to notify the Clerk and parties of changes in your business or contact
        information.)
        The represented party has been dismissed from the case, but the attorneys are still receiving notices of electronic
        filing. Date party was dismissed:                              .

        The attorney named above was appointed on appeal and the appeal has been adjudicated. Date the mandate was
        filed:                           .

SECTION IV - SIGNATURE

I request that the Clerk update the docket as indicated above.


      Date: July 30, 2019                              Signature: /s/ Rose S. Lee

                                                       Name:        Rose S. Lee

G-123 (9/17)                           NOTICE OF APPEARANCE OR WITHDRAWAL OF COUNSEL                                   Page 2 of 2
Case 8:19-cv-01351-JVS-DFM Document 13 Filed 07/30/19 Page 3 of 3 Page ID #:94



   1                                  CERTIFICATE OF SERVICE BY MAIL
                                           (Fed. R. Civ. Proc. rule 5(b))
   2
                 I declare that I am employed with the law firm of Morrison & Foerster LLP, whose address
   3     is 707 Wilshire Boulevard, Los Angeles, California 90017-3543; I am not a party to the within
         cause; I am over the age of eighteen years and I am readily familiar with Morrison & Foerster’s
   4     practice for collection and processing of correspondence for mailing with the United States Postal
         Service and know that in the ordinary course of Morrison & Foerster’s business practice the
   5     document described below will be deposited with the United States Postal Service on the same
         date that it is placed at Morrison & Foerster with postage thereon fully prepaid for collection and
   6     mailing.

   7              I further declare that on the date hereof I served a copy of:

   8                     NOTICE OF ATTORNEY APPEARANCE (G-123 FORM)

   9     on the following by placing a true copy thereof enclosed in a sealed envelope addressed as
         follows for collection and mailing at Morrison & Foerster LLP, 707 Wilshire Boulevard, Los
 10      Angeles, California 90017-3543, in accordance with Morrison & Foerster’s ordinary business
         practices:
 11
                  Louis A. Coffelt, Jr.
 12               6771 Warner Avenue
                  Huntington Beach, CA 92647
 13
                  I declare under penalty of perjury that the above is true and correct.
 14
                  Executed at Los Angeles, California, this 30th day of July, 2019.
 15

 16

 17

 18                          Elsa Laris                                           /s/ Elsa Laris
 19                           (typed)                                              (signature)

 20

 21

 22

 23

 24

 25

 26

 27

 28
Certificate of Service
